The opinion of the court was delivered by
Collamer, J.
— This is an action of slander alleging, in substance, that the plaintiff was a minister of the gospel, that the defendant spoke of him, as such, these words, “ Mr. Skinner said the blood of Christ had nothing to do with our salvation more than the blood of a hog,” whereby the plaintiff lost his employment.
The defendant, in his first plea in bar, insists that the plaintiff ought not to recover, because, after speaking the words, and before suit, he informed the plaintiff who the person was who so told this to the defendant. To this there was a demurrer. If a man speak words of another, which are true, he has but to justify those words and prove them true. If he speaks those which are false, and so gives them his propagation and the currency of his credit, it would seem to be hardly a full satisfaction and redress to inform the injured man of some other who had previously propagated the slander. This would do nothing to qualify or correct the influence and currency which had been given, by the defendant, to the false report. If a man would repeat the words of another, and does not mean to give them any currency by his own credit, he should state the whole truth, at the same time; that is, he should say A. B. told me this. Nor can he do even that, unless he does it in good faith, that is, believes it to be true. This is the correct general principle. That the name of the author must be disclosed with the words, and at the time when they were spoken, was early resolved in the Earl of Northampton’s case. (12 R. 133, Cro. Eliz. 400.) This has been uniformily followed and *462never overruled. In the cases cited by the defendant, this principle is directly approved, though in those cases it was only necessary to decide, as was decided, that first disclosing the author in the plea would not do. But that disclosing the aulhor before suit, and after the speaking the words, and that only to the party and not to the persons to whom the words were spoken, has never been decided to be a defence, and, we think, never should be. We consider, too, that the defendant should, by his plea, show, not only that he disclosed the author, at the time of speaking the words, but should also show that he believed the words, and therefore repeated them in good faith. We approve this point as decided in McPherson v. Daniels. 21 Com. Law R. 69. This plea in bar was bad.
There is no better settled point, in slander, than this, the plea must justify the same words contained in the declaration, or at least so many of them as are actionable. It is not enough to justify the sentiment contained in the words. The defendant’s third plea in bar did not justify the words contained in the declaration, and it was therefore insufficient.
A court may, in its discretion, allow of amendments in a declaration, which do not change the form or nature of the action, or introduce a new subject matter. In this case, the plaintiff was permitted to insert an averment that the words were spoken of him in his clerical capacity. This introduced no new subject matter of action, and no new slander or defamatory words. It was but declaring on the same slander in a different form. It is no fatal objection to an amendment that it may enable a plaintiff to recover when he otherwise cannot. Every necessary amendment always does this.
It was insisted that there was a variance between the proof and the declaration. Variance means material difference. It is no variance that the proof does not show all the points in a declaration. In this declaration were these allegations; that the plaintiff was a minister, that the defendant spoke the words charged, that they were spoken of the plaintifi in that capacity, and that thereby the plaintiff lost his employment. The depositions of Betsey and Martha Page showed the gpeaking of the words, and the plaintiff’s capacity and loss *463of employment were shown by other testimony. Here was no variance. It is now insisted that the variance consisted in lliis, that there was no proof that the words were spoken ' of the plaintiff’ in his said capacity. That, if it existed, was a defect of proof, not a variance. Whether the words were so spoken of the plaintiff was a question of fact and was properly left to the jury.
Different classes of unbelievers in the divine character and precious atonement of the Lord Jesds Christ speak of him, and his character and person, in a very different manner. The conscientious Unitarian divine speaks of Christ as a being of high order in the scale of moral and intellectual existence, but yet as created, not self-existent. He therefore speaks of him as a creature as contradistinguished from the creator, but a creature furnishing.a perfect example of moral excellence and entitled to the highest eulogium and the most profound respect. The undisguised and ferocious infidel, regardless of the feelings of his fellow men or the consequences which may follow to society, regarding Christ Jesus as an imposter and the gospel as a fable and entertaining the same feeling with Voltaire, when he said “ crush the wretch,” expresses himself of Christ and his person and character in terms and comparisons of scorn, contumely and contempt. Here is a most clear and broad distinction ; and to impute such terms of reproach or contempt to a clergyman is slander. The defendant imputed to the plaintiff the speaking of these words “ the blood of Christ has nothing to do with our salvation more than the blood of a hog.” This was comparing the blood of Christ to that of a hog, and strongly implying that his person and character were so to be considered. To prove the plaintiff spoke those words the defendant offered the depositions of Jonathan Draper and Uriah Cole. In those depositions it appears that the plaintiff denied the divinity or atonement of Christ, but spoke of him as a highly intellectual and moral being and perfect; but still a created being, a creature, not the creator; and so concluded being a creature, his blood was inefficacious as an atonement. This is the substance and amount of the depositions. Now does this show, or tend to show, or lay the ground for suspecting, that the plaintiff ever spoke the gross, contumelious and contemptuous words stated in the declaration. They no more *464authorized the defendant to impute those words to the plaintiff than they would, have authorized him in imputing to the plaintiff, the saying that the Lord Jesus Christ was no better than a viper or rattlesnake or a baboon, because those are creatures. Their depositions then were inadmissible, either in justification or in mitigation of damages.
Judgment affirmed.